DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck, et al. (US 6,890,586).

	In reference to Claim 1, Beck discloses a single injection molding system (4:22-23) (a molding step by injection molding) for creating substrates made of polyurethane (4:67-5:2) (is the only material injected) which can be reinforced (3:42)  with fibers (5:53-55) with the mold creating a first surface and the closure creating a second surface (Fig. 4, Items 20 & 25) (a front surface and a rear surface, which are opposite one another, said front surface and said rear surface are both defined by the same thermoplastic material) with a texture on the product’s front surface (4:54-56) (first forming surface is an embossed surface forming a corresponding embossing on the front surface).

	In reference to Claim 2, Beck discloses the process according to Claim 1, as described above.
	Beck discloses forming the piece using a RIM (reaction injection molding) process that creates a durable finish where no further treatments are needed (6:10-20) (after having formed said embossing on the front surface during the molding step, no further treatments and/or coating operations and/or processing are provided on said front surface).

	In reference to Claim 8, Beck discloses the process according to Claim 1, as described above.
	Beck discloses forming the piece using a RIM (reaction injection molding) process that creates a durable finish where no further treatments are needed (6:10-20) (the second forming surface forms the outline of said rear surface during the molding step, without further treatments and/or coating operations and/or processing on said rear surface after the molding step).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beck, et al. (US 6,890,586) as applied to Claim 1 above, and further in view of Yano, et al. (US 2003/0108704).

	In reference to Claim 3, Beck discloses the process according to Claim 1, as described above.
	Beck does not disclose said fibers are glass fibers.
	Yano discloses glass fibers ([0046]).
	It would have been obvious to one of ordinary skill in the art to create Beck’s polyurethane reinforced substrate using the glass fibers of Yano because the disclosed glass fibers are commercially available, therefore readily available and more cost effective ([0046]).

In reference to Claim 4, Beck discloses the process according to Claim 1, as described above.
	Beck does not disclose said fibers are present in a percentage ranging from 10% to 30%.
	Yano discloses a fiber composition of 1-99% ([0050]).
	It would have been obvious to one of ordinary skill in the art to create Beck’s substrate with a 10-30% fiber presence like Yano because it would be effective, without undergoing coagulation ([0050]).

	In reference to Claim 10, Beck discloses the process according to Claim 1, as described above.
	Beck does not disclose the first forming surface is a laser-embossed surface.
	Yano discloses a pattern formed by laser ([0093]).
	It would have been obvious to one of ordinary skill in the art to create Beck’s mold by creating the pattern by laser like Yano because it improved the precision of the design ([0093]).	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beck, et al. (US 6,890,586) as applied to Claim 1 above, and further in view of Parssinen (US 9,803,080).

	In reference to Claim 7, Beck discloses the process according to Claim 1, as described above.
	Beck does not disclose the injection molding comprises a cooling to a temperature ranging from 40 to 60°C to consolidate the molding to thermoplastic material.
	Parssinen discloses cooling the material to a temperature of less than 45°C (3:20-30).
	It would have been obvious to one of ordinary skill in the art to cool Beck’s final product to below 45°C like Parssinen to make the material rigid (3:30).

Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742